Name: Commission Regulation (EC) No 1846/94 of 27 July 1994 amending Regulation (EEC) No 2999/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira and to determine the forecast supply balance for the period 1 July to 30 September 1994
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  regions of EU Member States;  foodstuff
 Date Published: nan

 No L 192/ 18 28 . 7. 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 1846/94 of 27 July 1994 amending Regulation (EEC) No 2999/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira and to determine the forecast supply balance for the period 1 July to 30 September 1994 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira with regard to certain agricultural products ('), as last amended by Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas the quantities of products eligible for the specific supply arrangements are determined by means of periodic forecast balances which may be revised according to the essential requirements of the market taking into account local production and traditional trade flows ; Whereas Commission Regulation (EEC) No 2999/92 (3), as last amended by Regulation (EC) No 375/94 (4), lays down the detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to Madeira and the forecast balance fixing the quantities eligible for the specific supply arrangements for the period from 1 July 1993 to 30 June 1994 ; Whereas, pending further information to be supplied by the competent authorities, and in order to guarantee continuity of the specific supply arrangements, the balance laid down in Article 2 of Regulation (EEC) No 1600/92 should be adopted for a period limited to three months on the basis of the quantities determined for the 1993/94 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2999/92 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173 , 27. 6. 1992, p. 1 . 0 OJ No L 180, 23 . 7. 1993, p. 26. (3) OJ No L 301 , 17 . 10 . 1992, p. 7 . (4) OJ No L 48, 19 . 2 . 1994, p. 29 . 28 . 7 . 94 Official Journal of the European Communities No L 192/ 19 ANNEX Forecast supply balance covering processed fruit and vegetable products for Madeira for the period 1 July to 30 September 1994 (tonnes) CN code Description Quantity 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included 2008 20  Pineapples 75 2008 30  Citrus fruit 10 2008 40 - Pears 20 2008 60  Cherries 15 2008 70  Peaches 75  Other, including mixtures other than those of subheading 2008 19 2008 92   Mixtures 1 2,5 2008 99   Other than palm hearts and mixtures 7,5 Total 215